 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Kambra Cooper,                                            Case No.: 2:17-cv-03129-JAD-GWF

 4              Plaintiff                                   Order granting defendant’s motion to
                                                           dismiss for lack of personal jurisdiction
 5 v.                                                     and granting plaintiff leave to amend the
                                                                          complaint
 6 Shoei Safety Helmet Corporation, et al.,
                                                                         [ECF No. 8]
 7              Defendants

 8             This is a wrongful-death, products-liability action stemming from a motorcycle accident

 9 that killed Plaintiff Kambra Cooper’s son. Cooper alleges that the helmet her son wore during

10 the accident was defective and contributed to his death, so she sues Shoei Company, Ltd.

11 (Shoei), the Japanese corporation that manufactured the helmet, and Shoei Safety Helmet Corp.

12 (SSHC), the California corporation that markets Shoei helmets in the United States. SSHC

13 moves to dismiss the complaint for lack of personal jurisdiction, 1 arguing that it does not conduct

14 any business in Nevada. Because Cooper has baldly asserted that SSHC markets Shoei helmets

15 in this state—without alleging details regarding the form and frequency of SSHC’s advertising—

16 I cannot conclude that SSHC has sufficient minimum contacts with Nevada to justify exerting

17 long-arm jurisdiction over it. So, I dismiss Cooper’s claims against SSHC 2 but grant her leave to

18 amend her complaint.

19

20

21
     1
         Fed R. Civ. P. 12(b)(2).
22   2
    I previously granted Shoei’s motion to quash service of process because Cooper failed to
   properly serve the Japanese corporation under the Hague Convention on the Service Abroad of
23
   Judicial and Extrajudicial Documents. ECF No. 21 (granting ECF No. 6 in part). I directed
   Cooper to properly serve Shoei, but she has not yet filed proof of service.
 1                                                  Discussion

 2             The Fourteenth Amendment’s Due Process Clause limits a court’s power to bind a

 3 nonresident defendant to a judgment in the state in which it sits. 3 “Although a nonresident’s

 4 physical presence within the territorial jurisdiction of the court is not required,” for a court to

 5 exercise personal jurisdiction, “the nonresident generally must have ‘certain minimum contacts

 6 such that the maintenance of the suit does not offend ‘traditional notions of fair play and

 7 substantial justice.’” 4 “There are two forms of personal jurisdiction that a forum state may

 8 exercise over a nonresident defendant—general jurisdiction and specific jurisdiction.” 5 Because

 9 Cooper concedes that SSHC is not subject to general jurisdiction in Nevada, 6 I apply only a

10 specific-jurisdiction analysis.

11             Specific jurisdiction depends on an “activity or an occurrence that takes place in [or is

12 purposely directed at] the forum State and is therefore subject to the State’s regulation.” 7 “In

13 contrast to general, all-purpose jurisdiction, specific jurisdiction is confined to adjudication of

14 ‘issues deriving from, or connected with, the very controversy that establishes jurisdiction.’” 8

15 Courts in the Ninth Circuit apply a three-prong test to determine whether specific jurisdiction

16 over a defendant exists: (1) the defendant “must have performed some act or consummated some

17

18   3
     Walden v. Fiore, 571 U.S. 277, 283 (2014). Because Nevada’s long-arm statute grants courts
   jurisdiction over persons “on any basis not inconsistent with” the U.S. Constitution, Nev. Rev.
19 Stat. § 14.065, the jurisdictional analyses under state law and federal due process are identical.
   Walden, 571 U.S. at 283.
20
   4
     Walden, 571 U.S. at 283 (ellipses omitted) (quoting Int’l Shoe Co. v. Washington, 326 U.S.
21 310, 316 (1945)).
     5
         Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008).
22   6
         ECF No. 12 at 2 n.1.
23   7
         Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).
     8
         Id. (internal citations and quotations omitted).

                                                            2
 1 transaction with the forum by which it purposefully availed itself of the privilege of conducting

 2 business” in the forum state; (2) the plaintiff’s claims “must arise out of or result from [those]

 3 forum-related activities; and (3) the exercise of jurisdiction must be reasonable.” 9 The plaintiff

 4 bears the burden of satisfying the first two prongs. 10 In deciding whether a plaintiff has met her

 5 burden, I must accept as true the uncontroverted allegations in her complaint, but a plaintiff

 6 cannot rely on “bare allegations” alone. 11 I also may review affidavits or declarations submitted

 7 by either side. 12

 8              Turning to the first prong, the term “purposeful availment” describes two distinct

 9 analyses: purposeful availment and purposeful direction. 13 Both parties appear to apply a

10 purposeful-direction analysis, 14 which consists of the “effects test” that the U.S. Supreme Court

11 first articulated in Calder v. Jones. 15 But this test applies primarily to intentional torts, while

12 purposeful availment is the appropriate analysis for negligence-based and products-liability tort

13 claims. 16 Because Cooper’s tort claims are premised on negligence (wrongful death, negligent

14

15

16   9
         Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir. 2002).
     10
17        Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
     11
          Id. (quoting Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc., 551 F.2d 784, 787 (9th Cir. 1977)).
18
     12
          Id.
19   13
          Id. at 802.
     14
20        ECF No. 12 at 4; ECF No. 16 at 4.
     15
          Calder v. Jones, 465 U.S. 783 (1984); see also Schwarzenegger, 374 F.3d at 803.
21   16
      Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 460 (9th Cir. 2007) (“We
   decline to apply Calder because it is well established that the Calder test applies only to
22
   intentional torts, not to the breach of contract and negligence claims presented here.”); see also
   Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1228 (9th Cir. 2011) (noting that the
23
   plurality opinion in McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873 (2011), distinguished
   between products-liability cases and intentional torts).

                                                         3
 1 misrepresentation, and negligent infliction of emotional distress) and products liability (strict

 2 liability and failure to warn), 17 I will apply a purposeful-availment analysis.

 3             Cooper’s conclusory complaint hinders this task, but she appears to advance two theories

 4 of purposeful availment: SSHC was involved in placing the (allegedly defective) Shoei helmet

 5 worn by her son “into the stream of commerce,” and SSHC marketed these helmets in Nevada. 18

 6 In line with the Supreme Court’s plurality opinion in Asahi Metal Industry Co. v. Superior

 7 Court, 19 the Ninth Circuit has held that a defendant does not purposefully avail itself of the

 8 privilege of doing business in a forum state by merely placing products into the stream of

 9 commerce. 20 Rather, the plaintiff must point to “[a]dditional conduct” that “may indicate [the

10 defendant’s] intent or purpose to serve the market in the forum state . . . .” 21 I need not address

11 whether Cooper has sufficiently alleged that SSHC engaged in such additional conduct because

12 its president avers in his declaration that SSHC is not involved in the manufacturing, import,

13 distribution, or sale of Shoei helmets. 22 Cooper does not refute this representation, and because

14 SSHC did not place any helmets into a stream of commerce that might have ended up in Nevada,

15 that theory of purposeful availment is inapplicable. 23

16

17
     17
      ECF No. 1 (complaint). Cooper also raises three breach-of-warranty contract claims, id. at 4–
18 7, which also call for a purposeful-availment analysis. Holland Am. Line, 485 F.3d at 460.
     18
          ECF No. 1 at 3 ¶ 8.
19
     19
          Asahi Metal Indus. Co. v. Superior Court of California, 480 U.S. 102 (1987).
20   20
          Holland Am. Line, 485 F.3d at 459 (citing Asahi, 480 U.S. at 112).
     21
21     Asahi, 480 U.S. at 112; see also Holland Am. Line., 485 F.3d at 459 (“Asahi requires
     ‘something more’ than the mere placement of a product into a stream of commerce . . . .”).
22   22
          ECF No. 8-1 at ¶¶ 7–9, 23–27.
     23
       Holland Am. Line, 485 F.3d at 459 (“Wärtsilä itself has not put any products into the stream of
23
     commerce that might have ended up in the forum, whether through a distributorship agreement
     or otherwise. That alone ends the inquiry.”).

                                                       4
 1          Cooper could also establish purposeful availment by demonstrating that SSHC “directly

 2 solicits business” in Nevada. 24 But she baldly alleges that SSHC markets Shoei helmets in this

 3 state without elaborating on what kind of advertising she has observed—e.g., radio, television,

 4 social media, trade shows—and how frequently she believes the advertising runs in Nevada

 5 markets. Conversely, SSHC’s president attests that its “primary business purpose is the

 6 promotion of Shoei motorcycle helmets in the United States” but that it has never “transacted[]

 7 business in Nevada” and does not “solicit purchasers . . . in Nevada.” 25 Cooper counters that

 8 “marketing” a product is a broader concept than directly soliciting purchasers, intimating that

 9 SSHC has carefully curated its words to sidestep her allegation. But even if SSHC has left open

10 the possibility that it advertises helmets in Nevada in some form, Cooper has failed to allege any

11 relevant details. Instead, she merely highlights (in a footnote) the “find a dealer” feature on the

12 Shoei website, which reveals that several third-party retailers in Nevada sell Shoei products. 26

13 But it is unclear if SSHC operates this website, 27 and even if SSHC does, this type of “passive

14 website” is insufficient for establishing purposeful availment. 28

15

16
     24
      See Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 840 (9th Cir. 1986) (“[I]f
17 the defendant directly solicits business in the forum state, the resulting transactions will probably
   constitute the deliberate transaction of business invoking the benefits of the forum state’s
18 laws.”).
   25
      ECF No. 8-1 at ¶¶ 5, 16–17.
19 26
      ECF No. 12 at 4 n.4 (citing https://www.shoei-helmets.com/find-a-dealer/).
20   27
       “Shoei Co., Ltd., a corporation organized under the laws of Japan” holds the website’s
     copyright. https://www.shoei-helmets.com/terms-of-use.
21   28
     See Holland Am. Line, 485 F.3d at 460 (holding, in a products-liability suit involving marine-
   engine components, that the defendant company’s “passive website” was insufficient for
22
   establishing personal jurisdiction because the website “does not provide any direct means for
   purchasing parts or requesting services; it simply provides information on the various products
23
   manufactured by the [defendant company] and redirects potential customers to the appropriate
   subsidiary”).

                                                     5
 1            Because Cooper has provided only bare allegations to support her theory that SSHC

 2 markets Shoei helmets in Nevada and because it is undisputed that SSHC has no physical

 3 presence in this state, 29 I dismiss her claims against SSHC without prejudice. Cooper may

 4 amend her complaint if she can provide specific allegations regarding SSHC’s activities in

 5 Nevada.

 6                                              Conclusion

 7            IT IS THEREFORE ORDERED that SSHC’s motion to dismiss for lack of personal

 8 jurisdiction [ECF No. 8] is GRANTED. Cooper’s claims against Shoei Safety Helmet Corp.

 9 are dismissed without prejudice, and she may file an amended complaint within 20 days of

10 this order if she can plead true facts to establish this court’s jurisdiction over this

11 defendant.

12            Dated: October 29, 2018

13                                                             _______________________________
                                                                 ____
                                                                    ____
                                                                    __
                                                                     _ _____________________
                                                                                           ____
                                                                                            ____
                                                               U.S.
                                                                 S. District
                                                                      i trictt Judge
                                                                    Dis          d e Jennifer
                                                                               Judg  Jeenniffer
                                                                                             e AA. Dorsey
14

15

16

17

18

19

20

21

22

23
     29
          ECF No. 8-1 at 3 ¶¶ 13–21.

                                                     6
